department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division - date sep contact person identification_number telephone number t eo b2 uil nos employer_identification_number legend dear sir or madam we have considered x's ruling_request dated date for rulings pertaining to the consequences under sec_501 sec_527 and sec_4955 of the inteal revenue code of a charitable organization's administration of a payroll deduction plan under a collective bargaining agreement to collect and remit its employees’ voluntary contributions earmarked for political action committees set up by the employees’ unions facts x is a health plan x x's principal subsidiary health_plans and a related hospital collectively health plan are described in sec_501 of the code and are part of the integrated health care delivery system known as z certain labor unions the unions have been recognized as the representatives of health plan's employees for collective bargaining purposes to settle employment issues common to health plan's multitude of unionized health care workers represented by the unions and covered under many separate collective bargaining agreements under the nationa labor relations act health plan is legally obligated to bargain in good_faith with the unions regarding mandatory subjects of bargaining which are subjects that relate to wages hours and other terms and conditions of employment an employer's failure to bargain on such subjects in good_faith would constitute an unfair labor practice see nlra a and d nlrb v borg-wamer corp 356_us_342 x represents that the national labor relations board the federal_agency entrusted with administering and interpreting the nlra has construed mandatory subjects of bargaining to include the establishment of a payroll deduction-plan to permit employees within the collective bargaining unit to instruct the employer to deduct from their wages and pay over to a union political action committee such amounts as are specified by the individual employees on a wholly voluntary basis citing electrical associates inc and ibew local nlrb no recently health plan concluded its collective bargaining negotiations with the unions during the negotiations the unions repeatedly requested health plan to establish a voluntary payroll deduction plan that would allow individual employees to direct a portion of their wages to the political action committees pacs for their respective unions the pacs are separate segregated funds under sec_527 of the code mindful of its obligation to refrain from engaging in political activities health plan repeatedly declined such requests however the implementation of a pac payroll deduction plan was an essential part of the benefits package sought by the unions and the unions continued to request heaith plan to establish such a plan by the conclusion of the negotiations health plan tentatively agreed to establish a voluntary payroll deduction plan to collect pac contributions provided that it first obtained a favorable ruling from the irs under the collective bargaining agreements health plan would act under the direction of the unions for specific limited purposes in connection with the pac payroll deduction plan the collective bargaining agreements would establish health plan's role in providing ministerial administrative functions in collecting payroll-based voluntary contributions from employees earmarked for the pacs sponsored by the unions health plan would transfer all union dues and pac contributions collected from heaith plan employees to the unions see cfr sec_102 c the unions would in turn transfer the pac contributions to the respective pacs the unions would reimburse health plan for the costs it would incur in connéction with establishing and operating the pac payroll deduction plan health pian would have absolutely no role in the management and governance of the pacs or any influence over the selection of candidates or political parties to be supported by the pacs in addition health plan would not be named or otherwise acknowledged in connection with any contributions made by the pacs to any candidates for public_office health plan's duties with regard to its employees involve the provision of many employee_benefits such as pension and savings plans insurance and other programs which provide needed services to the employees that employees may participate in on a completely voluntary basis and that involve the deduction of amounts of money from the employees' compensation thus health plan already has an administrative staff and procedures in place to handle various payroll deductions plans health plan would handle the pac payroll deduction pian in a similar manner no employee would be required to contribute but each employee would have the independent opportunity to decide whether to participate with the exception of administering the pac payroll deduction plan health plan would not authorize or permit its employees to engage in pac-related activities during work hours any personal activities of health plan's employees in connection with their pacs would be on a strictly voluntary basis and would depend on the willingness of each individual employee to make time available to the organization outside of his or her regularly scheduled hours of employment employees participating in any union-sponsored pac activities would not make sf such activity rulings requested x requests the following rulings the personal activities of health plan's employees with respect to their union-sponsored pacs would not be attributable to health plan and would not jeopardize its tax-exempt status under sec_501 of the code the administration of the payroll deduction plan on these facts would not constitute participation or intervention in a political campaign and neither health plan nor its managers would be tiable for any excise_tax on political_expenditures under sec_4955 of the code sec_527 f of the code provides that if an organization described in section exempt_function sec_527 of the code defines exempt_function as the function of influencing or attempting to influence the selection nomination election or appointment of any any federal state or local public_office or office in political_organization or the election of presidential or vice-presidential electors whether or not such individual or electors are indi selected nominated elected or appointed such term includes the making of expenditures relating to an office described in the preceding sentence which if incurred by the individual would be allowable as a deduction under sec_162 sec_4955 of the code imposes on each political_expenditure by a sec_501 organization a tax equal to of the amount thereof this tax shail be paid_by the organization sec_4955 of the code imposes on the agreement of any organization_manager to the making of any expenditure knowing that it is a political_expenditure a tax equal to of the amount thereof unless such agreement is not willful and is due to reasonable_cause this tax shall be paid_by any organization_manager who agreed to the making of the expenditure sec_4955 of the code provides that the term political_expenditure means any amount_paid or incurred by a sec_501 organization in any participation in or intervention in including the publication or distribution of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_4955 of the code provides that for purposes of sec_4955 the term sec_501 organization means any organization which without regard to any political_expenditure would be described in sec_501 c and exempt from taxation under sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if it is an action_organization sec_1 c c iii of the regulations provides that an organization is an action_organization if it participates or intervenes directly or indirectly in any political campaign on behaif of or in opposition to any candidate for public_office the term candidate for public_office means an individual who offers himself or is proposed by others as a contestant for an elective_public_office whether such office be national state or local activities which constitute participation or intervention in a political campaign on behaif of or in opposition to a candidate include but are not limited to the publication or distribution of written or printed statements or the making of oral statements on behalf of or in opposition to such a candidate sec_1_527-2 of the regulations provides that an exempt_function as defined in sec_527 of the code includes all activities that are directly related to and support the process of influencing or attempting to influence the selection nomination election or appointment of any individual to public_office or office in a political_organization the selection process whether an expenditure is for an exempt_function depends upon ail the facts and circumstances generally where an organization supports an individual's campaign for public_office the organization's activities and expenditures in furtherance of the individual's election or appointment to that office are for an exempt_function of the organization sec_1_527-2 of the regulations provides that expenditures that are not directly related to influencing or attempting to influence the selection process indirect expenses may also be an expenditure for an exempt_function by a political_organization these indirect expenses are expenses which are necessary to support the directly related activities of the political_organization activities which support the directly related activities are those which must be engaged in to allow the political_organization to carry out the activity of influencing or attempting to influence the selection process expenses_incurred in soliciting contributions to the political_organization are necessary to support the activities of the political_organization sec_1_527-6 of the regulations provides that expenditures which are directly related to the selection process as defined in sec_1_527-2 are expenditures_for an exempt_function expenditures made by a sec_501 organization for indirect expenses as defined in sec_1_527-2 are for an exempt_function only to the extent provided in sec_1_527-6 expenditures of a sec_501 organization that are otherwise allowable under the federal election campaign act or similar state statute are for an exempt_function only to the extent provided in sec_1_527-6 sec_1_527-6 of the regulations provides that an expenditure may be made for an exempt_function directly or through another organization sec_1_527-6 of the regulations is reserved sec_1_527-6 of the regulations is reserved sec_1_527-6 of the regulations provides that a transfer of political contributions or dues collected by a sec_501 organization to a separate segregated fund is not treated as an expenditure for an exempt_function if the transfer is made promptly after receipt of such amounts by the sec_501 organization and made directly to the separate segregated fund a transfer is considered promptly and directly made if the procedures followed by the sec_501 organization satisfy the requirements of applicable federal or state campaign law and regulations the sec_501 organization maintains adequate_records to demonstrate that amounts transferred in fact consist of political contributions or dues rather than investment_income and the political contributions or dues transferred were not used to earn investment_income for the sec_501 organization sec_1_527-6 of the regulations provides that sec_527 and this section do not sanction the intervention in any political campaign by an organization described in sec_501 of the code if such activity is inconsistent with its exempt status under sec_501 for example an organization described in sec_501 c is precluded from engaging in any political campaign activities the fact that sec_527 imposes a tax on the exempt_function as defined in sec_1_527-2 of the regulations expenditures of sec_501 organizations by and permits such organizations to establish separate segregated funds to engage in campaign activities does not sanction the participation in these activities by sec_501 organizations sec_53_4955-1 of the foundations and similar excise_taxes regulations provides that the excise_taxes imposed by sec_4955 of the code do not affect the substantive standards for tax exemption under sec_501 c under which an organization is described in sec_501 only if it does not participate or intervene in any political campaign on behalf of any candidate for public_office sec_53_4955-1 of the regulations provides that any expenditure that would cause an organization that makes the expenditure to be classified as an action_organization by reason of sec_1_501_c_3_-1 is a political_expenditure within the meaning of sec_4955 of the code revrul_78_248 1978_1_cb_154 held that certain voter education activities conducted in a non-partisan manner by a 501_c_3_organization may not constitute prohibited political intervention the service stated that whether an organization is participating or intervening directly or indirectly in any political campaign on behaif of or in opposition to any candidate for public_office depends upon all of the facts and circumstances of each case in revrul_72_512 1972_2_cb_246 the service ruled that a university did not intervene in a political campaign under sec_501 of the code by conducting a political science course that required the students’ participation in political campaigns of their choice as part of the course each student participated in several weeks of classroom work to learn about political campaign methods and then was excused from classes for two weeks to participate in the political campaign of a candidate of the student's choice the university did not influence the student in his or her choice of a candidate or control the student's campaign work the university was reimbursed or paid for any facilities provided to the student for use in connection with the campaigns the service reasoned that under the circumstances the university was not a party to the expression or dissemination of political views of the individual students in the course of their actual campaign activities in revrul_72_513 1972_2_cb_246 the service ruled that a university did not intervene in a political campaign under sec_501 of the code by providing faculty advisors and facilities for a campus newspaper that published the students’ editorial opinions on political matters neither the university administration nor the advisors exercised any control or direction over the newspaper's editorial policy a statement on the editorial pages made it clear that the views expressed were those of the student editors and not of the university the service reasoned that under the circumstances the university's provision of assistance to the student newspaper did not make the expression of political views by the students in the publishing of the newspaper the acts of the university in 485_us_340 the supreme court held that an agency relationship was established between a corporation and its shareholders the-court reasoned that the genuineness of an agency relationship is adequately assured and tax- 2k avoiding manipulation adequately avoided when a the fact that the corporation is acting as agent for its shareholders with respect to a particular asset is set forth in a written_agreement b the corporation functions as agent and not principal with respect to the asset for all purposes and c the corporation is held out as the agent and not principal in all dealings with third parties relating to the asset rationale each of the requested rulings is discussed in turn below health plan as a 501_c_3_organization is prohibited from participating or intervening in directly or indirectly any political campaign on behalf of or in opposition to any candidate for public_office whether an organization has participated or intervened in a political campaign is based on all the facts and circumstances a c organization's provision of indirect assistance to a pac would in many circumstances constitute prohibited political intervention under the circumstances described however health plan's administration of the proposed payroll deduction plan to benefit the union-sponsored pacs will not constitute political intervention it is helpful to consider what is not the case here health plan will not render any material financial assistance to the pacs all funds flowing to the pacs will be earnings_of the health plan employees who will contribute the funds voluntarily the employees will act in their individual capacity in making the contribution also the pacs will fully reimburse health plan for expenses_incurred in administering the program this is not a case of a 501_c_3_organization establishing a pac which is prohibited under sec_501 of the code health plan did not select the beneficiary pacs and has no control or influence over them the pacs are sponsored by the unions and on labor issues would likely have political interests differing from those of health plan thus there is no identity of interests between health plan and the pacs nor did health plan seek to establish the payroll deduction plan instead the facts show that the plan is a benefit sought by the unions health plan is legally required to bargain in good_faith regarding the establishment of such plan while health plan understandably approached the matter with caution for fear of noncompliance with the federal tax laws we find that it has developed a reasonable approach to accommodating the interests of its employees that complies with the requirements of sec_501 c of the code we note that health plan has a legitimate interest in providing benefits to its employees in order to attract and retain a qualified workforce the situation is like those set forth in rev ruls and in which a university was held not to be intervening in political campaigns by virtue of conducting educational courses or assisting educational student programs which involved political activity by individuals not representing the university here health plan is conducting an employee benefit program that involves political activity by the employees not attributable to the employer general agency law governs whether the personal activities of health plan's pet employees would be attributed to health plan only acts undertaken by health pian's employees within the scope of their employment or acts ratified by health plan would be considered activities of health plan the facts presented indicate that all activities of health plan's employees with respect to their union-sponsored pacs other than the payroll deduction plan discussed above will be undertaken in a personal capacity and thus not attributable to health pian whether all such activities are actually undertaken in a personal capacity is an inherently factual matter dependent upon future events on which the service cannot rule sec_527 of the code imposes a tax on sec_504 c organizations that expend any amount during the taxable_year directly or indirectly for an exempt_function an exempt_function includes but is not limited to the function of influencing or attempting to influence the selection nomination election or appointment of any individual to federal state or local office the use of a corporation's payroll deduction system is one of the available methods for soliciting contributions to a political_organization under the regulations expenditures_for soliciting contributions to a political_organization are considered to be indirect expenditures indirect expenditures made by a c organization are considered to be for an exempt_function within the meaning of sec_527 of the code only to the extent provided in the regulations which are reserved with respect to such treatment health plan would be fully reimbursed for all costs associated with the administration of the pac payroll deduction system therefore these expenses would not constitute expenditures_for an exempt_function within the meaning of sec_527 similarly the periodic transfer of political contributions by health plan to the unions for transfer to the union-sponsored pacs would not constitute an expenditure for an exernpt function within the meaning of sec_527 of the code health plan would transfer such contributions promptly after receipt and directly to the unions for transfer to the union-sponsored pacs in accordance with the requirements of the applicable federal or state campaign finance law and regulations health plan would maintain adequate_records to demonstrate that amounts transferred to the unions for transfer to the union-sponsored pacs consist exclusively of political contributions from the employees and not amounts derived from health plan's investment_income in addition health plan would not use its employees' political contributions to earn investment_income accordingly the periodic transfer of its employees’ political contributions by health plan to the unions for transfer to the respective union-sponsored pacs would not constitute an expenditure for an exempt_function within the meaning of sec_527 sec_4955 of the code imposes a tax on any amounts paid_or_incurred by a sec_501 organization in any participation or intervention in any political campaign on behalf of or in opposition to any candidate as discussed above health plan's administration of the payroll deduction pian would not constitute the participation or intervention in any political campaign on behalf of or in opposition to any candidate for public_office rulings accordingly we rule as follows sao the administration by health plan of a payroll deduction pian to collect political contributions from its employees and remit such contributions to the unions for transfer to union-sponsored pacs would not violate the prohibition against intervening in or participating in a political campaign and would not jeopardize its tax-exempt status under sec_501 of the code the personal activities of health plan's employees with respect to their union-sponsored pacs would not be attributable to health plan and would not jeopardize its tax-exempt status under sec_501 c of the code if all such activities are undertaken in a personal capacity rather than as agents of health plan the periodic transfer of its employees’ political contributions by heaith pian to the unions for transfer to union-sponsored pacs and the reimbursed associated costs would not constitute expenditures_for an exempt_function and would not subject health plan to tax under sec_527 of the code the administration of the payroll deduction plan on these facts would not constitute participation or intervention in a political campaign and neither health plan nor its managers would be liable for any excise_tax on political_expenditures under sec_4955 of the code except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_61 k of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about the tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours terr berkovsky manager exempt_organizations technical group all
